DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 recites the limitation “the spatial resolution.”  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20180275274A1 (Bao).
1. Bao discloses A lidar system (Title, Abstract, ¶35), comprising:
a laser light source for emitting laser light (¶36-37);
a light modulator unit (Fig. 8: 808, Figs. 9A, 9B: 906, 906B; ¶58-60, 64-65); and
a detector (Figs. 9A, 9B: 908, 908B; Fig. 8:810-814; ¶64, 67-68), the laser light emitted by the laser light source and reflected by an object first being directed through the light modulator unit and thereupon onto the detector (Figs 8, 9A, 9B; ¶62-67);
wherein the light modulator unit is designed to modify over time a light output, which strikes the detector (Fig. 8:808; ¶63, 79, 97, 99).
9. Bao discloses The lidar system as recited in claim 1, wherein the detector includes a plurality of avalanche photodiodes (¶68, 84, 96, 99 “APD array”).
Allowable Subject Matter
Claims 2-8, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not teach a light modulator unit having a Pockels cell, a polarizing beam splitter situated downstream, and a control unit, the Pockels cell being designed to rotate a polarization of the laser light continuously between a predefined first polarization and a predefined second polarization, the beam splitter being designed to vary a light quantity of the laser light directed onto the detector as a function of the polarization, and the control unit being designed to control the light modulator unit to rotate the polarization between the first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170350575A1 teaches a tunable illumination source 600 includes a polarization rotator 604 (e.g. a Pockels Cell, or the like) to controllably modify the polarization of the spectrally-filtered illumination beam 104. In this regard, the spectrally-filtered illumination beam 104 may have a linear polarization rotated to any desired angle. In another embodiment, the tunable illumination source 600 includes a second polarizer 606. In this regard, the second polarizer 606 may split the spectrally-filtered illumination beam 104 into two beams with orthogonal polarization (e.g. s and p polarization, or the like).
US 9246303 B1 teaches in Fig. 4 an example implementation of the programmable out-coupler 304, which includes a polarization beam splitter 402, a Pockels cell 404, and a second resonator mirror 406. The polarization beam splitter 402 directs laser energy along different paths depending on the polarization of the laser energy. The Pockels cell 404 denotes a voltage-controlled wave plate that alters the polarization of the laser energy, which provides control over whether the laser energy passes through the polarization beam splitter 402 or is reflected by the polarization beam splitter 402. Note, however, that any other mechanism could be used to change the polarization of the laser energy.
US20180275254A1 teaches a first optical amplitude modulator 436A and the first optical phase modulator 438A are electronically programmable devices. And the optical amplitude modulators described herein are electronically controllable Pockels cell type modulators 

    PNG
    media_image1.png
    457
    637
    media_image1.png
    Greyscale

US20190302492A1 teaches a light modulator includes a perovskite-type electro-optic crystal including a first surface to which the input light is input and a second surface which faces the first surface; a first electrode which is disposed on the first surface of the electro-optic crystal and through which the input light is transmitted; a second electrode which is disposed on the second surface of the electro-optic crystal and through which the input light is transmitted; and a drive circuit for applying an electric field between the first electrode and the second electrode.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645